FILED

DEC 19 2023

IN THE UN1TED sTATEs DISTRlCT CoURT mem U
FOR THE DISTRICT oF MONTANA %_¢,_,.1»¢;. ¢,SM§;;;;;
HELENA DlvlsloN 'SS°u'a D~'smn

 

GARY LEE ENZLER,
CV 16-100-H-DLC-JTJ
Petitioner,
vs. ORDER
DOUGLAS FENDER; A'ITORNEY
GENERAL OF THE STATE OF
MONTANA,
Respondents.

 

United States Magistrate Judge John T. Johnston issued his F indings and
Recommendation in this case on August 29, 2018, recommending that the Court
dismiss Enzler’s Amended Petition for Writ of Habeas Corpus, brought pursuant to
28 U.S.C. §2254, and deny a certificate of appealability. (Doc. 14.) Through
counsel, Enzler timely filed objections to the F indings and Recommendation.
(Doc. 17.) Consequently, Enzler is entitled to de novo review of those findings
and recommendations to which he has speciiically objected. 28 U.S.C.

§ 636(b)(l)(C). Absent objection, this Court reviews Hndings and
recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d l 114,

1121 (9111 cir. 2003) (en banc); norms v. Am, 474 U.s. 140, 149 (1985). Clear

_1_

error exists if the Court is left with a “deflnite and firm conviction that a mistake
has been committed.” United States v. .S§)rax, 235 F.3d 422, 427 (9th Cir. 2000)
(citations omitted).

Filed by court-appointed counsel, Enzler’s second amended habeas petition
includes two claims. First, Enzler alleges ineffective assistance of trial counsel
(“IAC”) arising h'orn his claim that trial counsel coerced Enzler’s involuntary
guilty plea. Enzler’s second claim is grounded in several of a criminal defendant’s
constitutional rights_the right against compulsory self-incrimination, the right to
trial by jury, and the right to confront one’s accusers, Boyk'in v. Alabama, 395 U.S.
238, 243 (1969)_which cannot be waived unless the defendant’s guilty plea is
“voluntarily and intelligently made by [the] competent defendant[] With adequate
advice of counsel,” Brady v. United States, 397 U.S. 742, 757 (1970).

Judge Johnston recommended denial of Enzler’s habeas petition as to both
claims. Regarding Enzler’s IAC claim, Judge Johnston found the claim both
procedurally defaulted and without merit. (Doc. 14 at 17-19 & n.5.) As to
Enzler’s claim of incompetence, Judge Johnston found it more efficient to deny it
on the merits than to address procedural default (Doc. 14 at 5.) He recommended

denying the claim as unsupported by the record. (Doc. 14 at 5-17.)

Enzler obj ects, primarily arguing that Judge Johnston failed to review his
claims de novo and instead applied the deferential standard demanded under the
Antiterrorism and Effective Death Penalty Act (“AEDPA”). As to Enzler’s flrst
claim for relief, Enzler contends that he is entitled to de novo review of the record
because his post-conviction counsel was ineffective in failing to raise Enzler’s
claim for ineffective assistance of trial counsel, excusing Enzler’s failure to raise
his claims before the state court pursuant to Martinez v. Ryan, 566 U.S. 1 (2012),
and Trevino v. Thaler, 569 U.S. 413 (2013). Enzler argues that his second claim
for relief should also be reviewed de novo because the state court’s adjudication of
that claim “resulted in a decision that was based on an unreasonable determination
of the facts.” 28 U.S.C. § 2254(d)(2). Enzler asks the Court to reject the F indings
and Recommendation and again refer this matter to Judge Johnston for de novo
review and an evidentiary hearing as to both of Enzler’s claims.

The Court overrules Enzler’s objections. Although Enzler is entitled to de
novo review of the Findings and Recommendation, the state court must be given
deference under AEDPA. Applying the appropriate standard, Enzler’s petition
must be denied. What is more, even if the Court were to review the state court
record de novo, it Would find the petition without merit.

I. Ineffective Assistance of Counsel

_3_

Enzler’s IAC claim arises from Enzler’s allegation that trial counsel coerced
Enzler into involuntarily pleading guilty. Judge Johnston recommended denying
this claim because “Enzler’s allegations are contradicted by the record of the case.”
(Doc. 14 at 17.) Enzler objects, arguing that, although the claim is procedurally
defaulted, the procedural default is excused and the claim must be reviewed de
novo. (Doc. 17 at 3-4.) While Enzler concedes that Judge Johnstone apparently
did, in fact, apply de novo review, Enzler argues that error arose from the reii.lsal to
order a response ii‘om the State and hold a hearing on this claim. (Id.)

Because Enzler timely objected to the F indings and Recommendation, the
Court reviews de novo whether “it plainly appears ii'om the petition and any
attached exhibits that the petitioner is not entitled to relief in the district court.”
Rule 4, Rules Goveming § 2254 Cases in the United States District Cotnts. The
Court concludes that “it plainly appears” that Enzler cannot succeed on his IAC
claim. ld.

A petitioner “who is able to state facts showing a real possibility of
constitutional error should survive Rule 4 review.” Calderon v. U.S. Dist. Ct., 98
F.3d 1102, 1109 (9th Cir. 1996). Here, Enzler has no facts to support his claim,
but only an assertion that trial counsel coerced him to plead guilty. This assertion

is not only unsupported, it is plainly contradicted by the record. Further_and
_4_

despite Enzler’s claim to the contrary_the state court reached a legally and
factually reasonable decision on the merits of this claim.
A. Procedural Default

A district court lacks jurisdiction to hear a habeas claim that is procedurally
defaulted-that is, a claim that the petitioner did not bring before the state court in
the Erst instance-unless the procedural default is excused. Davila v. Davis, 137
S. Ct. 2058, 2064 (2017) (“[A] federal court may not review federal claims that
were procedurally defaulted in state court-that is, claims that the state court
denied based on an adequate and independent state procedural rule.”). Here,
Enzler admits procedural default. (Doc. 17 at 3.) However, he asserts that the
default is excused under Martinez v. Ryan, 566 U.S. l (2012), and Trevino v.
Thaler, 569 U.S. 413 (2013). If, indeed, Enzler’s claim were procedurally
defaulted, the Court would disagree that such default was excused. This case does
not involve “the default of a single claim_ineffective assistance of trial counsel_
in [the] single context [excusing procedural default]_where the State effectively
requires a defendant to bring that claim in state postconviction proceedings rather
than on direct appeal.” Davila, 137 S. Ct. at 2062-63.

That said, Enzler’s position on procedural default must be rejected for a

separate reason. The Court need not determine whether Martinez and Trevino save

_5_

Enzler’s claim because even if the claim was procedurally defaulted, the Montana
Supreme Court reached a decision on the merits. Enzler’s state post-conviction
appellate counsel fully briefed the issue before the Montana Supreme Court,
arguing that counsel in the district court proceeding was ineffective because he
failed to “attempt to present any evidence in support of Mr. Enzler’s previous, pro
se claims that his guilty pleas were the involuntary result of his attorneys’
ineffective assistance and coercion.” (Doc. 13-3 at 7; see generally id. at 7-9.)
Although appellate counsel couched this claim within a broader argument that the
district court erred in adjudicating Enzler’s post-conviction claims despite Enzler’s
incompetence during that time period,l the Montana Supreme Court understood
and responded to this claim.
B. Merits

The Montana Supreme Court considered and rejected Enzler’s claim that “he
pled guilty because his trial attorneys told him to do so and he was not in his ‘right
mind.”’ Montana v. Enzler, 400 P.3d 227 (Mont. 2017) (Table). Reviewing the

district court’s findings upon Enzler’s initial guilty plea, the Court noted that the

 

l The Montana Supreme Court refused to address this issue, finding it waived. Montana v.
Enzler, 400 P.3d 227 (Mont. 2017) (Table). Enzler has not raised this issue in the federal habeas
proceeding

_6_

lower court “found that Enzler’s 2011 guilty plea was made voluntarily and

intelligently.” Indeed:

[Enzler] signed a written plea agreement and advised the court he
‘read every page’ and absolutely understood it. Enzler actively
participated in the colloquy, assuring the Distlict Court he was fully
aware of the direct consequences of his plea and able to understand
the proceedings He was represented by counsel and he answered yes
to the court’s question if he was happy with the services of his
attomey. He told the court that no one had pressured him to enter a

guilty plea,
Id.

Enzler raises no argument that the state court’s adjudication of his claim
fails under AEDPA review, contending only that he is entitled to de novo review of
the record under Martinez and Trevino. Because Enzler’s claim was not
procedurally defaulted and therefore the procedural default cannot be excused, the
Court reviews under AEDPA.

Here, there is no issue of whether the state court applied the correct legal
standard. Bousley v. United States, 523 U.S. 614, 618 (“A plea of guilty is
constitutionally valid only to the extent it is ‘voluntary’ and ‘intelligent.”’); accord
Enzler, 400 P.3d 227. 'I`hus, Enzler’s habeas petition “shall not be granted” unless
the state court’s adjudication of his claim of coercion “resulted in a decision that

was based on an unreasonable determination of the facts in light of the evidence

_7_

presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Enzler faces a
high bar; a state court’s determination of a factual proceeding is “presumed to be
correct” and cannot be overturned unless the applicant “rebut[s] the presumption of
correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

Enzler has not met his burden. He points to no conflict between the state
court record and the Montana Supreme Court’s determination that his plea was
made voluntarily. The trial court held a hearing on Enzler’s change of plea, and it
was satisfied that Enzler entered his plea voluntarily and not at the direction of trial
counsel. The Montana Supreme Court reviewed the trial court’s decision and
found it sufficient The Court cannot find that the State Court’s adjudication of
Enzler’s claim is “tmreasonable.” Even if the record were controversial as to this
issue-and it is not_Enzler has fallen far short of presenting “clear and
convincing evidence” to rebut the “presumption of correctness” afforded to the
state court. 28 U.S.C. § 2254(e)(1).

Assuming, arguendo, that Enzler’s IAC claim is procedurally defaulted but
excused, the Court iinds, as Judge Johnston did, that Enzler’s position has no
support in the record. Where a petitioner “can show cause and prejudice to excuse
a procedural default, AEDPA no longer applies and a federal court may hear this

new claim de novo.” Dickens v. Ryan, 740 F.3d 1302, 1321 (9th Cir. 2014). Judge
_g_

Johnston thoroughly reviewed the record, looking for support for Enzler’s claim of
coercion. He found none, and neither does the undersigned. Tellingly, Enzler did
not express any interest in going to t1ial, even when the sentencing judge varied
from the plea agreement and expressly asked Enzler whether he would like to
withdraw his guilty plea. (Doc. 13-7 at 29, 31.) Nor do any letters written
contemporaneously to Enzler’s plea suggest anything more than frustration that
Enzler could not be found innocent if he did not go to trial; if the letters show
regret, they also evince a clear commitment to avoiding trial. (See Doc. 14 at 17-
19.) Under any standard of review, Enzler’s petition must be dismissed as to this
claim.

II. Competence

Enzler also argues that he is entitled to habeas relief because he was
incompetent when he entered his guilty plea. For the sake of simplicity, Judge
Johnston addressed the merits of Enzler’s claim, reviewing the state court record
de novo and ultimately recommending that the Court deny Enzler’s petition as
without merit The Court agrees that Enzler’s claim fails. The state court’s denial
of Enzler’s postconviction claim, which must be afforded AEDPA deference, is
reasonable. Moreover, as Judge Johnston determined, Enzler’s claim cannot

survive even under de novo review of the state court record.

_9_

Enzler misstates the standard of review demanded by AEDPA, asking the
Court to review de novo because the state court’s adjudication of his claim of
incompetence “was based on an unreasonable determination of the facts.” 28
U.S.C. § 2254(d)(2). However, under AEDPA, the Court must defer to the state
court’s factual findings in deciding whether its denial of post-conviction relief was
reasonable. 28 U.S.C. § 2254(d) (A habeas petition “shall not be granted” unless
the state court’s application of law or determination of facts is “unreasonable.”);
Harrington v. Richter, 562 U.S. 86, 103 (2011) (“As a condition for obtaining
habeas corpus from a federal court, a state prisoner must show that the state court’s
ruling on the claim being presented in federal court was so lacking in justification
that there was an error well understood and comprehended in existing law beyond
any possibility for fairminded disagreement.”). Thus, the Court reviews de novo
Judge Johnston’s Findings and Recommendation, but it applies AEDPA deference
in determining the reasonableness of the state court’s adjudication of the claim.

Upon review of the state court record, the Court determines that “it plainly
appears . . . that the petitioner is not entitled to [federal habeas] relief.” Rule 4,
Rules Goveming § 2254 Cases in the United States Disttict Courts. It is true that
there is substantial evidence of Enzler’s mental illness in both the state court record

and his federal iilings. Certainly, there is cause for concern about the effect of

_10_

incarceration on Enzler, However, the only question before the Court on this issue
is whether, applying AEDPA deference, the state court erred in finding that Enzler
was competent to plead guilty in October 2011.

The state court reached a decision on the merits of this issue. Three and a
half years after he was sentenced, through court-appointed counsel, Enzler filed a
post-sentencing motion to withdraw his guilty plea before the state district court.
(Doc. 13-5 at 644.) Counsel filed a psychological evaluation and moved the court
to find Enzler unfit to proceed. (Id.) The court found that Enzler was “tmfit to
proceed at this time,” and it ordered that Enzler be sent to the state hospital “for
observation, evaluation, and treatment until it is determined that the defendant is fit
to proceed in this matter or otherwise aid in his own defense.” (Id.) It is unclear
why, but the Montana Department of Corrections refused the transfer, and Enzler
was not moved to the hospital. (Id. at 6.) However, the district court did not
rescind its order, and it never found Enzler fit. (Id. at 7.)

Afcer holding a hearing on the issue, the district court found that Enzler was
competent at the time he entered his guilty plea, (Doc. 13-5 at 644-49.) ln so
finding, the court rejected the opinion of a defense expert who testified at the
hearing, Dr. Donna Zook. Dr. Zook did not see Enzler until July 2014, but she

opined that Enzler was incompetent at the time of his guilty plea, relying on her
_11_

later examinations of Enzler as well as a “rafc of letters that Defendant has written
to everyone involved in this case, including the Court,” some of which were
written around the time of Enzler’s plea, (Doc. 13-5 at 646.)

In disagreeing with Dr. Zook and fmding that Enzler was competent at the
time of his plea, the district court relied on several pieces of evidence: (1) Enzler’s
active participation during his change of plea hearing, including his statement that
he “read every page” of the plea agreement and understood it; (2) a 15-page
presentence questionnaire Enzler completed shortly after pleading guilty, in which
Enzler “intelligently answered the myriad of questions that were asked,” (Doc. 13-
5 at 646); (3) a “well and cogently written” pro se motion to clarify filed
approximately one year after Enzler’s sentencing, in which Enzler asked the court
to recalculate his time served,” (id. at 647); (4) the testimony of Dr. Bowman
Smelko, a psychologist who conducted both a psychosexual evaluation and an
assessment of Enzler’s competence around the time of Enzler’s guilty plea, that
Enzler was competent at the time of the hearing,” (id. ); (5) the deposition
testimony of a licensed clinical professional counselor, Tracy Vaughn, who also
performed a psychosexual evaluation of Enzler in 2011, that Enzler was competent

at that time (id. )2; and (6) Enzler’s “experienced and competent” trial attomeys,

 

2 As Judge Johnston noted, the Montana Supreme Court erred in its description of the post-
conviction testimony of Dr. Smelko and Vaughn regarding Enzler’s competence (Doc. 14 at 6

_12_

who noted that Enzler “wrote the very words on the plea agreement that indicated
that he was guilty,” (id. at 648).

The Montana Supreme Court affirmed in a nonprecedential memorandum
opinion. Montana v. Enzler, 400 P.3d 227. Reviewing the district court’s factual
findings for clear error, the Court held that those findings are “determinative” and
“supported by substantial evidence.” Id. Accordingly, it affirmed the district
court’s determination that Enzler was competent to plead guilty.

Reviewing Judge Johnston’s F indings and Recommendation de novo and
applying AEDPA deference to the state court’s determination of this claim, the
Court cannot agree with Enzler that the state court reached “a decision that was
based on an unreasonable determination of the facts in light of the evidence
presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2). Even if it were
conceivable that another judge would have found Dr. Zook’s expert opinion

persuasive,3 this is not the appropriate inquiry. Rather, AEDPA allows the Court

 

& n.3.) This error is of no significance, however. The state district court, in weighing the
evidence presented to it, made no such error. Moreover, Dr. Smelko actually did provide a
competency assessment contemporaneous to Enzler’s plea, which was tendered to trial counsel.
Vaughn presumably did not_the record does not contain his deposition t:ranscript_but he did,
at minimum, offer testimony as to his personal recollections of Enzler around the time of his
plea,

3 The Court agrees with Judge Johnston’s assessment of the problems with Dr. Zook’s testimony,
especially when this testimony is reviewed side-by-side against Dr. Smelko’s testimony
regarding the competency assessment he performed during the operative time period. (Doc. 14
at 6-16.)

_13_

to find for Enzler only if every reasonable judge would have adopted Dr. Zook’s
opinion. Harringron, 562 U.S. at 103. Having reviewed the state district court’s
factual findings, which are supported by the evidence submitted to that court and
which were approved by the Montana Supreme Court on appeal, the Court finds
that the state court’s adjudication of Enzler’s claim for incompetence was
reasonable and cannot be set aside.

The Court accordingly adopts Judge Johnston’s recommendation to deny
Enzler’s petition as to this claim.

III. Certificate of Appealability

The Court also determines that Enzler is not entitled to a certificate of
appealability. Even if the Court were fi'ee to consider evidence that the state court
rejected in its adjudication of Enzler’s petition for post-conviction relief, Enzler
has not introduced any such reliable evidence supporting his petition. Enzler has
not “demonstrate[d] ‘a substantial showing of the denial of a constitutional right.’”
Miller-El v. Cockrell, 537 U.S. 322, 327 (2003) (quoting 28 U.S.C. § 2253(c)(2)).

Reviewing the remaining portions of Judge Johnston’s F indings and
Recommendation for clear error and fmding none,

IT IS ORDERED:

_14_

(1) Judge Lynch’s F indings and Recommendation (Doc. 14) are
ADOPTED;

(2) Enzler’s Second Amended Petition (Doc. 11) is DENIED;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of Court shall enter judgment of dismissal by separate
document

DATED this MJ{" day of December, 201 s.

L.%MM

Dana L. Christensen, Chief Judge
United States District Court

_15_

